Sandler, J. P.,
concurs in a memorandum as follows: I agree with the conclusion and with almost everything set forth in the court’s memorandum opinion. I agree that the Trial Assistant’s passing reference to the complaining witness as someone who "could be mistaken for being white and not Hispanic”, reflecting a manifestly erroneous racial stereotype, was offensive, should not have been made, and merits criticism. However, I do not believe that the Trial Assistant intended to urge that Hispanics in Spanish Harlem, for ethnic reasons, are more likely to rob white-looking persons than other Hispanics. If I believed that the Trial Assistant intended to make such an argument, or that what was said fairly could be construed as asserting such an argument, I would think that the conviction should be reversed notwithstanding the undoubted strength of the People’s case.
From the transcript it seems fair to conclude that neither the defense counsel nor the experienced Trial Judge interpreted the Trial Assistant’s remarks as intended to cast such a racial aspersion or as an appeal to racial prejudice. I see no reason to believe that the jury so construed the remarks or was in any way influenced by unacceptable ethnic considerations. The manifest purpose of the Trial Assistant in the excerpt set forth in the majority memorandum, however inartfully presented, was to suggest that the defendant, living in the neighborhood in which the robbery took place, was more likely to select as a target someone he did not believe lived in the same neighborhood, presumably because robbing someone who lived in the neighborhood was more likely to result in his apprehension—which is, in fact, what occurred here.
The argument that I believe the Trial Assistant was trying to make does not seem to me a good one. It seems to me to have little or no probative value in establishing the defendant’s guilt, which in fact rested on the complaining witness’s solid and reliable identification. Poor though I believe the argument was, and offensive as was the reference to the complaining witness possibly being mistaken as while and not Hispanic, I do not believe it accurate to suggest that the Trial *523Assistant intended to cast racial aspersions or to appeal to racial prejudice.